Case 7:19-mj-00932 Document 1 Filed on 04/25/19 in TXSD Page 1 of 1 »

AO 9l (Rev 8/01) Criminal Complaint

United States District Court'

SOUTHERN DI STRI CT OF l TEXAS
' MCALLEN DIVISION

 

UNITED STATES OF AMERlCA

V- CRIMINAL COMPLAINT
Adonay A|fredo Sanchez-Galan

Case Number: M-19-0932-M
AKA: Sa|vado Caste||a '

|AE YOB: 1 981
El Sa|vador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about v Aprilza, 2019 in v Hidalqo COunty, in ,

the Southern District of ' Texas
(T rack Statutory Language of O/jrense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States

and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by,the defendant for admission into
the United States; '

in violation of Title 8 United States Code, Section(s) n b 1326 (Fe|ony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: '

 

Adonay Alfredo Sanchez-Galan was encountered by Border Patrol Agents near Sullivan City, Texas on April 23, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. .The Defendant claims to
have illegally entered the United States on April 23, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on October 09, 2015 through New Orleans, Louisiana. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security.

\
/

Continued on the attached sh_eet and made a part of this complaint |:\Yes
wmata ha ama S. b\rl Azzn qlzsln @, ygzu am _ 4

' itwyyr. . .
Sworn to before me and su cribed m my presence, signaihre of Complamant
' April 25, 2019 _ 5 -' '/ts’»:.,'¢` ` Juli‘o c. Pena serWt

 

 

 

Juan F. Alanis , U.S. Magistrate Judge j » M
Name and Title of Judicial Officer nature of Judicial Officer

